Citation Nr: 0208213	
Decision Date: 07/22/02    Archive Date: 07/29/02

DOCKET NO.  98-02 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for low back 
disability.

2.  Entitlement to service connection for varicose veins of 
the left leg.

3.  Entitlement to service connection for a testicular 
disability.

4.  Entitlement to service connection for bilateral pes 
planus.


REPRESENTATION

Appellant represented by:	Oklahoma Department on 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from July 1955 to February 
1958.  This matter came to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  In March 1999 and November 2000, the Board 
remanded the case for further development.  The requested 
development has been completed and the case has been returned 
to the Board for further appellate action.  

Although the veteran requested a Travel Board hearing on his 
VA Form 9, submitted in September 2001, he failed to report 
to the scheduled hearing.  He has not provided any statement 
regarding his failure to report to the hearing and has not 
requested another Travel Board hearing be scheduled.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  There is no competent evidence of record linking the 
veteran's currently diagnosed low back disability with his 
service or any incident therein.

3.  There is no competent evidence of record linking the 
veteran's currently diagnosed left varicose veins with his 
service or any incident therein.

4.  Bilateral pes planus existed prior to service and did not 
worsen during or as a result of his service.

5.  The veteran currently has a left testicular varicocele 
first manifest during his service.


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated 
by the veteran's active military service, nor may incurrence 
of degenerative arthritis of the spine be presumed.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1153, 5103, 5103A, 5107 
(West 1991 & West Supp. 2001); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2001).

2.  Varicose veins of the left leg was not incurred in or 
aggravated by the veteran's active military service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1153, 5103, 5103A, 5107 
(West 1991 & West Supp. 2001); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2001).

3.  The veteran's preexisting bilateral pes planus was not 
aggravated by service or any incident therein.  38 U.S.C.A. 
§§ 1110, 1131, 1153, 5103, 5103A, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.306 (2001).

4.  A varicocele of the left testicle was incurred during the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 
1131, 1153, 5103, 5103A, 5107 (West 1991 & West Supp. 2001); 
38 C.F.R. §§  3.102, 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially provide that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  

The RO's Statement of the Case, issued in August 2001 as well 
as a subsequent Supplemental Statement of the Case, notified 
the veteran of the new law, and he was also sent a letter in 
November 2001, again notifying him of the new law and the 
evidence necessary to substantiate his claims.  At that time, 
the RO also advised the veteran that the VA Medical Center in 
Long Beach, California, indicated there were no treatment 
records for him at the facility and requested he provide any 
records he might have.  He did not respond to the request.  
There is no indication that there is any additional evidence 
that could be obtained that would be helpful in 
substantiating these claims.

Factual Background

Although the veteran denied any foot problems in his July 
1955 enlistment report of medical history, the accompanying 
enlistment examination report shows that he had third degree 
bilateral pes planus.  His evaluation was otherwise normal.  
A February 1957 genitourinary consultation report indicates 
the veteran complained of severe pain in his testicles.  The 
assessment was varicocele and he was to be scheduled for 
follow-up with the next field visit by his ship.  His service 
medical records show no complaints, findings, treatment or 
diagnoses associated with any back disability, varicose veins 
of the left leg or bilateral pes planus.  There are no 
further complaints, findings, treatment or diagnoses 
associated with any testicular disability.  His February 1958 
separation examination report shows that clinical evaluations 
of his vascular system, genitourinary system, lower 
extremities, feet and of his spine were normal.  

VA outpatient treatment records, dating from September 1989 
to February 2001, show the veteran complained of pain in his 
left medial thigh in July 1991.  He reported having had a 
varicose vein removed from his left leg in 1983 or 1984.  The 
assessment was varicose veins.  In October 1991, he reported 
that he had veins in his left lower leg stripped in 1980.  
The assessment was recurrent varicose veins.  That same month 
he underwent surgery to strip the varicose veins in the left 
lower extremity.  He complained of low back pain with right-
sided numbness in October 1996.  He stated he had arthritis.  
An April 1997 progress note shows the veteran had X-ray 
evidence of degenerative joint disease (DJD) in his cervical, 
thoracic and lumbar sections of the spine.  The diagnosis was 
acute flare of right sciatica.  Subsequent treatment records 
show continued back complaints.  A November 1997 treatment 
record indicates an assessment of rule out degenerative disc 
disease (DDD) of the lumbar spine.

A September 1998 initial urological evaluation, conducted by 
Robert C. Gose, M.D., shows the veteran complained of 
erectile dysfunction.  He had a past medical history of 
arthritis.  Examination revealed a diminutive varicocele in 
the left testicle with no palpable hernias.  The right 
testicle was atrophic.  The veteran was to be treated with 
testosterone replacement therapy for diagnosed erectile 
dysfunction.  

Luann Woods, D.O., examined the veteran in September 2000.  
The physician noted the veteran's history that he experienced 
pain in his left groin in service, developed a varicocele in 
his left testicle and was diagnosed with flat feet during 
service.  He complained of frequent swelling and pain in his 
left testicle that impeded his ability to walk, sit or lie on 
his left side.  He also complained of being unable to walk 
more than 1/2 block due to pain and numbness in his feet.  
Examination of the left testicle revealed swelling to twice 
the normal size.  It was tender to palpation.  Examination of 
the veteran's feet showed flattening of the long arches at 
two degrees.  Both big toes crossed over the second toes and 
there was callusing on the soles over the first metatarsal-
phalangeal joints.  

During his June 2000 Travel Board hearing before the 
undersigned Member, the veteran testified that he initially 
experienced swelling and pain in his testicle in service and 
that a varicocele was discovered at that time.  He was to see 
a physician when his ship docked, but never did.  He 
testified that he continued to experience testicular pain and 
swelling since service that had grown worse.  He received 
hormonal shots from Dr. Gose every three months that 
alleviated the pain somewhat.

Analysis

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service, or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488 (1997).  Such evidence must be medical unless it 
relates to a disorder that may be competently demonstrated by 
lay observation.  Savage.  If the disorder is not chronic, it 
may still be service connected if the disorder is observed in 
service or an applicable presumptive period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present disorder to that symptomatology.  
Id.

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including arthritis).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 C.F.R. § 3.306(a) (2001).  Clear 
and unmistakable evidence is required to rebut the 
presumption of aggravation where the pre-service disability 
underwent an increase in severity during service.  38 C.F.R. 
§ 3.306(b).  Temporary or intermittent flare-ups during 
service of a preexisting injury or disease are not sufficient 
to be considered "aggravation in service" unless the 
underlying condition, as contrasted to symptoms, is worsened.  
See Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  The 
presumption of aggravation is applicable only if the pre-
service disability underwent an increase in severity during 
service.  Hunt, 1 Vet. App. at 292, 296 (1991); see also 
Browder v. Brown, 5 Vet. App. 268, 271 (1993).

A veteran, employed in active service for six months or more, 
is presumed in sound condition except for defects, 
infirmities, or disorders noted when examined and accepted 
for service or where evidence or medical judgment is such as 
to warrant a finding that the disease or injury existed 
before acceptance and enrollment.  38 U.S.C.A. § 1132 (West 
1991); 38 C.F.R. § 3.304(b) (2001).

Low Back Strain and Left Leg Varicose Veins


The preponderance of the evidence does not show the veteran's 
current back disability and varicose veins of the left leg 
are directly related to active service.  Initially, there is 
no competent medical opinion of record that indicates he had 
DJD of the lumbar spine to a compensable degree prior to 
April 1997, almost forty years after his discharge from 
service.  Although the evidence shows that he currently has 
diagnosed DJD of the lumbar spine, as well as sciatica and 
possible DDD, and recurrent left leg varicose veins, there is 
no competent medical evidence etiologically linking his 
current back disability or his left leg varicose veins to his 
service, or any incident therein.  Although the veteran 
asserts he currently has a low back disability and left leg 
varicose veins as results of the same inservice injury, he is 
not competent to provide evidence that requires medical 
knowledge.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Therefore, 
the Board concludes that the veteran's low back disability 
and varicose veins of the left leg were not incurred in or 
aggravated during active service, or may service incurrence 
of degenerative arthritis of the spine be presumed.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2001).  Accordingly, the claims for service connection for a 
low back disability and left leg varicose veins must be 
denied.


Bilateral Pes Planus

Third degree bilateral pes planus was clearly noted during 
the veteran's July 1955 entrance medical examination.  Thus, 
the presumption of soundness does not apply in this case.  

The preponderance of the medical evidence of record does not 
indicate that the veteran aggravated his preexisting 
bilateral pes planus during service.  In this respect, the 
veteran's preexisting bilateral pes planus was noted at the 
time of his entrance examination, and there was no evidence 
of subsequent relevant complaints, treatment or objective 
findings regarding his feet.  While the veteran is competent 
to provide evidence of visible symptoms, he is not competent 
to provide evidence that requires medical knowledge.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Moreover, 
where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
that the claim is plausible is required.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  In this case, no competent 
medical evidence has been presented indicating that the 
veteran's preexisting bilateral pes planus increased in 
severity during service.

Accordingly, the claim for service connection for bilateral 
pes planus must be denied.  38 U.S.C.A. §§ 1110, 1131, 1153, 
5103, 5103A, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.306 
(2001).

Left Testicular Varicocele

Considering all the evidence of record, the Board finds that, 
resolving doubt in the veteran's favor, the evidence supports 
entitlement to service connection for a left testicular 
varicocele.  His service medical records clearly indicate 
that he was assessed with a testicular varicocele as early as 
February 1957.  Although he was not followed-up for the 
condition, and his separation examination revealed no 
disability, a left testicular varicocele was found during the 
September 2000 examination.  There is no medical evidence of 
record indicating that the veteran's left testicular 
varicocele did not have its onset in service.  Therefore, 
resolution of reasonable doubt mandates a finding in the 
veteran's favor.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
54 (1990). 

Accordingly, the Board concludes that, with resolution of 
doubt in favor of the veteran, the evidence supports his 
claim of entitlement to service connection for a left 
testicular varicocele.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 
38 C.F.R. §§ 3.102, 3.303.


ORDER

Service connection for a low back disability is denied.

Service connection for varicose veins of the left leg is 
denied.

Service connection for bilateral pes planus is denied.

Service connection for varicocele of the left testicle is 
granted.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

